Citation Nr: 9914432	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from June 
1965 to November 1968.  He also served in the National Guard 
from January 1990 to November 1996.  

Service connection is in effect for a right foot disability.  
That disability has been assigned a noncompensable disability 
rating.  He has been deemed permanently and totally disabled 
due to nonservice-connected disabilities since December 1996.  
In the substantive appeal filed relative to the instant 
appeal, the veteran argued that his service-connected foot 
disability should be assigned a compensable rating, and that 
he has back disabilities as the result of his service-
connected foot disability.  Development of those claims has 
not been completed, nor have they been adjudicated.  As a 
result, notices of disagreement addressing them have not been 
received.  As there are no jurisdiction-conferring notices of 
disagreement, the Board has no jurisdiction to decide or 
remand those claims, but instead refers them to the RO for 
appropriate action.  Ledford v West, 136 F. 3d 776, 779-80 
(Fed. Cir. 1998); Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDING OF FACT

Competent medical evidence of a psychiatric disability 
incurred or aggravated in service has not been presented.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a psychiatric disorder has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the Air Force from June 
1965 to November 1968.  His service medical records reflect 
that no psychiatric abnormalities were reported or detected 
upon either entrance or separation from that period of active 
duty.  A record entitled "Consultation Sheet" reflects that 
in May 1966 the veteran was referred to the psychiatric 
clinic after he was involved in an incident wherein, after 
being harassed by one of his fellow air policemen, he drew 
his weapon from his holster and threatened to shoot the other 
policeman.  He was talked out of doing so by fellow airmen, 
and there was no violence.  After examination, the 
psychiatrist concluded the veteran had an immature 
personality, manifested by difficulty dealing with hostile, 
aggressive impulses.  Stress was minimal, and was identified 
as routine military duty.  Predisposition was deemed 
moderate, and impairment was deemed minimal for military duty 
and for civilian pursuits.  No subsequent in-service medical 
records address complaints of or treatment for a psychiatric 
disorder, although the veteran testified that he was 
subsequently transferred to a duty station in Canada, where 
he remained until separation from active duty.  

Information from the National Guard Bureau reflects that the 
veteran also served in the National Guard from January 1990 
to November 1996.  The service medical records relative to 
that period contain no mention of identification of or 
treatment for a psychiatric disorder.  

The veteran has also filed claims of entitlement to service 
connection for disabilities of the teeth, residuals of the 
flu, a respiratory ailment and cough, elbow, eyes, right 
foot, and rectal cancer, and has submitted some medical 
evidence.  The earliest post-service medical evidence that 
refers to a psychiatric disorder is a December 1997 statement 
from a Department of Veterans Affairs (VA) physician who 
reported treating the veteran since December 1997 for Bipolar 
Disorder.  A February 1998 VA progress note indicates an 
impression of Bipolar Disorder with recent questionable 
psychotic break after stopping medication for a couple of 
days.  The veteran submitted additional medical evidence at 
his hearing before the undersigned, and at that time waived 
his right under 38 C.F.R. § 20.1304 to have that evidence 
first considered by the VA Regional Office (RO).  
Accordingly, the Board may consider that evidence in the 
first instance.  Among those records were treatment records 
dated in October 1998 and January 1999 that contain an 
impression of severe Bipolar Disorder, with a Global 
Assessment of Functioning of 50.  In January 1999 the 
examiner also noted that the Bipolar Disorder was mixed, and 
that the veteran was predominantly depressed, with an impulse 
control disorder not otherwise specified.  

The claim on appeal arose when the VARO received a December 
1997 medical record containing a diagnosis of Bipolar 
Disorder.  The RO denied the claim in April 1998 based on its 
conclusion that the veteran's service medical records did not 
support a finding that the veteran has Bipolar Disorder 
related to service.  The veteran expressed disagreement with 
that decision in May 1998, and in a Statement of the Case 
mailed to the veteran in August 1998 the RO explained that 
the veteran's service medical records dated in the 1960's did 
not show the veteran had a Bipolar Disorder in service.  In a 
VA Form 9, Appeal to Board of Veterans' Appeals, received in 
September 1998, the veteran stated that VA should have 
examined his service medical records for his period of duty 
in the 1990's, not for the duty in the 1960's.

At a hearing before the undersigned in February 1999, the 
veteran testified that he was diagnosed with schizophrenia in 
service after an incident occurred during which he threatened 
a fellow servicemember with a firearm, and as a result of 
that incident he was sent to Canada to serve.  He also 
testified that he was released six or eight months early from 
his enlistment obligation.  He indicated that he sought no 
psychiatric treatment until 1997, but that he suffered from 
symptoms of the illness ever since his service in the Air 
Force.  

For disability due to personal injury suffered in the line of 
duty, or for aggravation of a preexisting injury suffered in 
the line of duty, the United States will pay compensation to 
any veteran thus disabled and who is discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury was incurred, or preexisting 
injury was aggravated.  38 U.S.C.A. § 1110 (West 1991).  Some 
diseases, such as psychosis, can be service-connected if not 
diagnosed in service if they are present to a compensable 
degree within one year following service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1998).  A person who 
submits a claim for VA benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


Analysis

The Board notes that there is no discussion in either the 
rating decision or the SOC regarding whether a determination 
was made as to whether the veteran incurred such a disability 
during a period of active duty for training while he was in 
the National Guard from 1990 to 1996.  The Board must 
determine whether this case should be remanded to the RO for 
further development and adjudication, or whether the Board 
can address the claim in light of the veteran's post-SOC 
argument that the psychiatric disability began during his 
National Guard service without first providing the veteran 
the opportunity to present argument addressing that aspect of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board finds that, in light of the fact that the 
veteran's service medical records for the period from 1990 to 
1996 reflect no psychiatric treatment, and in light of the 
fact that the veteran testified that he received no 
psychiatric treatment until December 1997, the veteran will 
not be prejudiced by the Board's consideration, in the first 
instance, of whether the veteran incurred or aggravated a 
psychiatric disability during the period in which he had 
National Guard duty.

In this case, the veteran has submitted competent evidence of 
a current disability.  That is, the December 1997, October 
1998 and January 1999 records reflect a diagnosis of Bipolar 
Disorder.  Accordingly, the first step of the Caluza test for 
determining well groundedness has been met.  

Regarding the second step, that is, whether there is 
competent evidence of incurrence or aggravation of a 
disability in service, in this case the only mention of 
complaints of symptoms or diagnoses in any period of service 
on active duty is relative to the May 1966 incident wherein 
the veteran threatened a fellow servicemember by pointing his 
firearm at him.  The veteran testified that he was diagnosed 
with schizophrenia as a result of that incident.  However, 
his service medical records do not contain a diagnosis of 
schizophrenia.  Rather, the only psychiatric diagnosis is 
immature personality, manifested by difficulty dealing with 
hostile, aggressive impulses, found in a May 1966 record.  
Personality disorders are not diseases or injuries within the 
meaning of 38 U.S.C.A. § 1110, and cannot be service 
connected.  38 C.F.R. § 3.303(c) (1998).  There is no other 
evidence in the veteran's service records, relating either to 
his active duty with the Air Force in the 1960's or to his 
National Guard service in the 1990's, of treatment or 
diagnosis of a psychiatric disorder.  Although the veteran 
asserts he suffered from schizophrenia in service, he is not 
competent to provide evidence that requires medical 
expertise, such as a diagnosis of a psychiatric condition 
that existed in service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no competent evidence of such a diagnosis, nor is 
there competent evidence of any other acquired psychiatric 
disorder either during the period of active duty or within 
one year following active duty, or during the veteran's 
service on active duty for training with the National Guard.  
Accordingly, the second step of the Caluza well-groundedness 
test is not met.  

With regard to the third step of the well-groundedness 
analysis, the Board points out that there is no medical 
opinion of record linking the veteran's current Bipolar 
Disorder with an injury or disease incurred or aggravated in 
service.  Such an assessment requires medical expertise, and 
the veteran is not qualified to provide a competent opinion 
in that regard.  Grottveit, Espiritu. The Board notes that at 
his hearing before the undersigned, the veteran testified 
that he was told by the physician who referred him to Dr. B 
that his current psychiatric disability could be a recurrence 
of the episode that the veteran claims precipitated his 
diagnosis of schizophrenia during service in the 1960's.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence, 
and, therefore, cannot well ground a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Marciniak v. Brown, 10 Vet. 
App. 198 (1997).  

In a similar situation, the Court held that the appellant's 
statement regarding what he was purportedly told by a doctor 
does not impose a duty under Robinette and 
38 U.S.C.A. § 5103, nor does the doctor's purported statement 
link the veteran's condition to service.  Carbino v. Gober, 
10 Vet. App. 507 (1997).  The VA medical records in the 
claims folder do not contain such an opinion.  Without a 
competent opinion as to a nexus between a current disability 
and service, the third step of the Caluza analysis is not 
met.   In the absence of a well-grounded claim, there is no 
duty to assist.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).   



ORDER

Service connection for a psychiatric disorder is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

